TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00699-CR



                           Ashley Roxanne Henderson, Appellant

                                               v.

                                 The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 9287, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Ashley Roxanne Henderson filed a motion to dismiss seeking to withdraw

her notice of appeal. Henderson’s motion to withdraw her notice of appeal is granted. See Tex. R.

App. P. 42.2(a). The appeal is dismissed.




                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: December 31, 2015

Do Not Publish